Citation Nr: 0011699	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-17 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for pension purposes.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for residuals of back and lower extremity 
injuries.


REPRESENTATION

Appellant represented by:	Veterans of World War I of the 
U.S.A., Inc.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964 and from March 1964 to March 1967.

This appeal arose from a January 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a total 
disability rating for pension purposes.  In February 1995, 
the RO issued a decision which denied entitlement to service 
connection for a back disability under the provisions of 
38 U.S.C.A. § 1151.  In August 1997, this claim was remanded 
for additional development.  He was notified through a 
September 1998 supplemental statement of the case of the 
continued denial of both claims.  A further supplement 
statement of the case issued in August 1999 informed him of 
the continued denial of his pension claim.

The issue of entitlement to a total disability rating for 
pension purposes will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from additional disability due to injury suffered 
as a result of VA treatment.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for back and lower extremity 
disabilities under the provisions of 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

38 U.S.C.A. § 1151 (West 1991) provides that a veteran who 
has been injured as the result of VA medical or surgical 
treatment, and not as a result of the veteran's own willful 
misconduct, shall be awarded compensation if that injury 
results in additional disability, in the same manner as if 
such disability were service-connected.

The Board notes that in Brown v. Gardner, 11 S.Ct. 552 
(1994), the U.S. Supreme Court held that 38 C.F.R. 
§ 3.358(c)(3) was not consistent with the plain language of 
38 U.S.C.A. § 1151 (West 1991) with respect to the presence 
of fault or accident requirement.  However, the validity of 
the remainder of the implementing regulation has not been 
questioned.  See Gardner, 115 S.Ct. 552, 556 n.3 (1994).

The remaining relevant sections of 38 C.F.R. § 3.358 (1994), 
provide that in determining whether additional disability 
exists following medical or surgical treatment, the physical 
condition for which the beneficiary sought treatment will be 
compared with the physical condition resulting from the 
disease or injury on which the claim for benefits is based.  
See 38 C.F.R. § (b)(1),(b)(1)(i), (ii) (1994).  The 
regulation further provides that compensation is not payable 
for the continuance or natural progress of the disease or 
injury for which surgical treatment was authorized.  
38 C.F.R. § 3.358(b)(2) (1994).  Furthermore, in determining 
whether such additional disability resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of (in this case) surgical treatment, 
the following consideration will govern:  It will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1) (1994).

In March 1995, the Department of Veterans Affairs issued an 
interim final rule amending 38 C.F.R. § 3.358 (1994).  In 
pertinent part, 38 C.F.R. § 3.358(c)(3) was revised to read 
as follows:

Compensation is not payable for the necessary 
consequences of medical or surgical treatment or 
examination properly administered with the express 
or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are 
certain to result from, or were intended to result 
from, the examination or medical or surgical 
treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will 
not be considered uncertain or unintended solely 
because it had not been determined at the time 
consent was given whether that treatment would in 
fact be administered.

60 Fed.Reg. 14.222 (1995) (codified at 38 C.F.R. § 3.358 
(1999)).

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the appellant is 
entitled to compensation for additional disability he 
currently suffers which is found to result from other than a 
certain or close to certain result of the treatment or 
necessary consequence of the treatment.

In the instant case, the veteran has alleged that he suffers 
from back and lower extremity disabilities he incurred when 
he fell down some steps at a VA facility where he had 
reported for tests.  The objective evidence of record 
indicates that the veteran does experience low back pain, 
which radiates down the right leg.  These complaints began in 
1987. He claimed during a March 1996 personal hearing that he 
fallen down stairs at a VA facility.  An x-ray obtained 
during a November 1996 VA examination found mild spondylosis 
at L3-4 and L4-5.  On August 20, 1997, he told his private 
physician that he had not been to VA.  However, during a July 
1999 VA examination he again stated that he had fallen down 
some stairs at a VA medical center.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In order to establish entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), the veteran 
must present evidence that he suffers from a currently 
diagnosed additional disability that can be attributed to 
treatment provided by VA.  In this case, he has failed to 
show through objective evidence that he experienced any 
injury due to VA treatment that resulted in the development 
of his currently diagnosed low back spondylosis.  While he 
has asserted that he fell down some stairs at a VA facility, 
there is no objective evidence that this injury ever occurred 
or that, if it had, that it was related to treatment provided 
by VA.  Nor is the veteran competent, as a layperson, to 
state that he suffers from additional disability the result 
of VA treatment, since he cannot provide an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, it is found that he failed to present 
evidence of a well grounded claim for compensation for back 
and lower extremity disabilities under the provisions of 
38 U.S.C.A. § 1151.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for a back disability under the provisions 
of 38 U.S.C.A. § 1151 is denied.


REMAND

The veteran has contended that he is unable to work because 
of his various physical disabilities.  Therefore, he believes 
that a total rating for pension purposes is warranted.

A review of the record indicates that the veteran suffers 
from multiple disorders, to include bilateral carpal tunnel 
syndrome; C5 radiculopathy; the residuals of a ganglion cyst 
removal on the left wrist; chronic acne of the face; low back 
pain; dysthymia; scars on the left forearm; hypertension; 
reflux disease and gastritis, with a possibility of peptic 
ulcer disease; Saturday night palsy; bronchitis; an enlarged 
prostate; and a lipoma on the back.  He was last afforded a 
VA examination in July 1999; however, not all of these 
reported disabilities were adequately examined at that time, 
particularly the skin (acne, ganglion cyst removal, and the 
lipoma on the back), the low back and cervical spine 
radiculopathy, the bronchitis, hypertension. palsy and an 
enlarged prostate.  Moreover, the possibility of peptic ulcer 
disease was not definitively ruled in or out and the 
psychiatric evaluation found no evidence of dysthymia, 
despite its repeated diagnosis in the past.  Therefore, it is 
determined that a more complete VA examination is necessary 
before a final determination as to entitlement to pension 
benefits can be made.  

Additionally, it is noted that, following this examination, 
the veteran and his representative were not provided with a 
rating action that informed him of the diagnostic codes used 
nor of the ratings assigned (with an explanation of the 
reasons for those ratings).  See Roberts v. Derwinski, 2 Vet. 
App. 387 (1992).  Such a rating action must be provided to 
the veteran and his representative in order for them to 
properly prepare an appeal.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.  None of these 
criteria were referred to in any evaluation of the veteran's 
low back pain or cervical spine disorder with radiculopathy.

Finally, it is noted that the August 1997 remand had 
instructed that the RO contact the Social Security 
Administration (SSA) and request legible copies of all 
records, to include medical reports, pertaining to the 
veteran's February 1996 award of benefits.  The SSA provided 
copies of records pertaining to the 1986 denial of benefits; 
however, no records were submitted which pertained to the 
1996 award.  The RO should make another attempt to obtain 
these records.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the SSA and 
request that they provide legible copies 
of all records, to include medical 
reports, pertaining to the February 1996 
award of benefits.  These records should 
be associated with the claims folder.  
All efforts to obtain these records 
should be documented in the claims folder 
and if the records cannot be located or 
provided, the SSA should so state for the 
record.

2.  The veteran should be afforded a 
general VA medical examination, to 
include orthopedic (back and neck); 
neurological (bilateral carpal tunnel 
syndrome, Saturday night palsy and 
cervical spine radiculopathy); 
cardiovascular (hypertension); 
dermatologic (facial acne, scars and a 
lipoma on the back); pulmonary 
(bronchitis); gastrointestinal (peptic 
ulcer, gastritis and hiatal hernia); and 
genitourinary (enlarged prostate) 
examinations.  The claims folder must be 
made available to the examiners to review 
in conjunction with the examinations, to 
include any records obtained pursuant to 
this remand.  The examiners are requested 
to indicate in their examination reports 
that the claims file was reviewed.

a) The orthopedic evaluation of the 
veteran's back and neck should include 
all indicated special tests and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the low back and neck.  The examiner 
must obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
affected segments of the spine are used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

b) The dermatological examiner 
should fully describe any facial acne 
that is present, to include any 
exudation, exfoliation and/or 
disfigurement.  The scars on the left 
wrist from the ganglion cyst should also 
be fully described and the examiner 
should note whether it is poorly 
nourished with repeated ulceration or is 
tender and painful on objective 
demonstration.  This examination should 
also contain a complete description of 
any lipoma found on the veteran's back.

c) The gastrointestinal examination 
should evaluate his diagnosed gastritis 
and reflux disease and should 
definitively ascertain whether or not he 
suffers from peptic ulcer disease or a 
hiatal hernia.

d) The psychiatric examination, 
following a complete review of the claims 
folder, should ascertain whether or not 
any psychiatric disorder, to include, but 
not limited to, dysthymia is currently 
present.

e) If the examiners identify any 
other disabilities not noted above, they 
should be diagnosed, fully evaluated and 
described.

Once the examinations have been 
completed, the examiners should render a 
joint opinion as to the effect that any 
diagnosed conditions have upon the 
veteran's ability to obtain and retain 
substantially gainful employment.  A 
complete rationale for the opinion 
expressed must be provided.

The RO is to inform the veteran of the 
importance of reporting for the scheduled 
examinations and of the consequences of 
failing to do so (that is, the denial of 
his claim).

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for a 
total rating for pension purposes, taking 
all applicable laws and regulations into 
consideration and after ensuring that 
each diagnosed disability has been 
assigned an appropriate disability 
evaluation.

Any additional disabilities identified by 
the examination should also be assigned 
appropriate disability evaluations and 
considered in determining entitlement to 
pension.

Since this claim was pending at the time 
of various amendments to the rating 
schedule, in evaluating any 
cardiovascular, pulmonary, or psychiatric 
conditions found, the RO is reminded, 
that prior to the effective date of the 
amendment, to evaluate any conditions 
under the rating schedule in effect prior 
to that amendment; following the 
effective date of any amendments to the 
rating schedule, the RO should determine 
whether the older criteria or the newer 
criteria are more favorable to the 
veteran and should evaluate any diagnosed 
conditions under the criteria that are 
more favorable.  See VAOGCPREC 3-2000 
(April 10, 2000).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



